FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                       UNITED STATES COURT OF APPEALS December 14, 2011
                                                                      Elisabeth A. Shumaker
                                    TENTH CIRCUIT                         Clerk of Court



 In re: ANTHONY C. KENNEY,                                      No. 11-5095
               Appellant.                         (D.C. No. 4:11-MC-00014-CVE-FHM)
                                                              (N.D. Oklahoma)


                               ORDER AND JUDGMENT*


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges.


       After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This

case is therefore ordered submitted without oral argument.

       Appellant Anthony Kenney, a repeat pro se litigant subject to a court-ordered

filing restriction, appeals from the district court’s denial of permission to file proposed

pleadings. The magistrate judge recommended that permission be denied based on

Appellant’s failure to comply with the procedures outlined in the 2010 district court order

that imposed the filing restriction. Appellant did not file any objections to this

recommendation, which was then accepted by the district court. This appeal followed.



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       As Appellant was warned in the magistrate judge’s recommendation, this court

“ha[s] adopted ‘a firm waiver rule’” under which “‘the failure to make timely objections

to the magistrate’s findings or recommendations waives appellate review of both factual

and legal questions.’” United States v. One Parcel of Real Property, 73 F.3d 1057, 1059

(10th Cir. 1996) (quoting Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)).

Although we may vary from this rule “when the interests of justice so dictate,” see

Moore, 950 F.2d at 659, nothing in Appellant’s brief or the record on appeal suggests a

reason for this exception to apply. See Morales-Fernandez v. INS, 418 F.3d 1116, 1119-

20 (10th Cir. 2005) (listing factors this court has considered in determining whether to

invoke the interests-of-justice exception). Appellant’s failure to object to the magistrate

judge’s recommendation is thus fatal to his case.1

       The district court’s denial of permission to file the proposed pleadings is

AFFIRMED. We DENY Appellant’s motion to proceed in forma pauperis on appeal

and instruct him to immediately pay the unpaid balance of his appellate filing fee.


                                                   ENTERED FOR THE COURT



                                                   Monroe G. McKay
                                                   Circuit Judge



       1
        Moreover, even if this issue had not been waived, we see no error in the
magistrate judge’s recommendation that permission to file should be denied. Appellant’s
proposed pleadings clearly did not satisfy the requirements of the 2010 filing restriction.

                                             -2-